United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3197
                                     ___________

Paul Stefanyshyn,                         *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Shafer Contracting Co., Inc.,             *
                                          *    [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                                Submitted: August 3, 2006
                                   Filed: August 9, 2006
                                    ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Paul Stefanyshyn appeals the district court’s1 dismissal of his complaint under
the Age Discrimination in Employment Act and the Missouri Human Rights Act.
Following de novo review, see Meyer v. City of Joplin, 281 F.3d 759, 760 (8th Cir.
2002) (per curiam) (standard of review), we agree with the district court that
Stefanyshyn failed to state a claim under either statute, see 29 U.S.C. § 623(a)-(c)


      1
         The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
G. Lebedoff, United States Magistrate Judge for the District of Minnesota, now
retired.
(defining types of prohibited age discrimination); Minn. Stat. § 363A.08(2) (2004)
(defining types of prohibited discrimination).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-